8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Judith S. BARNETT, Plaintiff-Appellant,v.KRYSTAL CADILLAC-OLDS-GMCTRUCK, INCORPORATED;  Harry Pappas;John Sykas, Defendants-Appellees,andKrystal Cadillac-Olds-GMC, Defendant.
No. 93-1679.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 4, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Judith S. Barnett, Appellant Pro Se.
G. Randall Whittenberger, MILES & STOCKBRIDGE, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's orders dismissing under Fed.  R. Civ. P. 12(b)(6) and 56 all claims stated in this diversity action arising from Appellees' repossession of Appellant's husband's truck.  Our review of the record and the district court's opinions accepting the recommendations of the magistrate judge and entering final judgment discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Barnett v. Krystal Cadillac, No. CA-91-2541-JFM (D. Md. June 15, 1992;  Sept. 30, 1992;  Apr. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED